DETAILED ACTION
This paper is in response to the amendment filed on 6/14/2021. Claims 1 and 3-10 are pending, with claims 1 and 3-5 currently amended.
		
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/2021 has been considered by the examiner.

Response to Arguments
Applicant’s amendments and arguments, see page 5, filed 6/14/2021, with respect to the claim objections have overcome the objections.
Applicant’s amendments and arguments, see pages 5-6, filed 6/14/2021, with respect to the 35 U.S.C. 112(b) rejections have overcome the previous rejection.
Applicant’s amendments and arguments, see page 6, filed 6/14/2021, with respect to the prior art rejections have alleviated the previous rejection by including the previously indicated allowable subject matter.

Allowable Subject Matter
Claims 1 and 3-10 allowed.  Reasons for allowance for these claims was provided in the Office action dated 3/22/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111.  The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.W. /Examiner, Art Unit 3655              
   
                                                                                                                                                                                       /DAVID R MORRIS/Primary Examiner, Art Unit 3659